                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CV 110

KEVIN CLARK                                     )
                                                )
                        Plaintiff,              )
                                                )
       v.                                       )             ORDER
                                                )
ASHEVILLE FORD, LLC, ROBERT                     )
SLEBONICK, and WILLIAM SIMPSON,                 )
                                                )
                 Defendants.                    )
___________________________________             )


       This matter is before the Court upon Defendants’ Motion to Amend Pretrial Order

and Case Management Plan (Doc. 25). Defendants seek an extension of the discovery

deadline through and including March 31, 2019 and of the motions deadline through and

including April 30, 2019. Id. at 3. Plaintiff filed a Response to Defendants’ Motion to

Amend Pretrial Order and Case Management Plan (Doc. 26) consenting to the requested

extensions. Id. at 3.

       The Pretrial Order and Case Management Plan (Doc. 10), which was entered on

May 31, 2018, set February 1, 2019 as the deadline for discovery and March 1, 2019 as

the dispositive motions deadline. Id. at 1.

       By Order entered on August 31, 2018 (Doc. 13), Plaintiff’s Motion for Extension

of Deadlines for Expert Reports (Doc. 12) was allowed, and the parties’ deadlines for

service of expert reports were enlarged.
       Having reviewed the Court’s docket, the instant Motion, and the Response, the

Court will allow the requested extensions. However, in light of these extensions, and the

trial date of August 5, 2019, the parties are advised that any further requests for

extension, including requests that response and reply deadlines associated with the

briefing of any dispositive motions be enlarged, will not be allowed absent extraordinary

circumstances.

   IT IS THEREFORE ORDERED THAT:

   1. Defendants’ Motion to Amend Pretrial Order and Case Management Plan (Doc.

       25) is hereby GRANTED;

   2. The Pretrial Order and Case Management Plan (Doc. 10) is AMENDED as

       follows:

          a. Discovery shall be completed on or before March 31, 2019, and

          b. Dispositive motions shall be filed on or before April 30, 2019; and

   3. Except as amended, the Pretrial Order and Case Management Plan (Doc. 10)

       remains in full force and effect.


                                      Signed: January 10, 2019
